Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 30, 2009 Registration No. 333-130833 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 POST-EFFECTIVE AMENDMENT NO. 4 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification No.) ING One Orange Way Windsor, Connecticut 06095-4774 (800)-262-3862 ( Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] John S. (Scott) Kreighbaum, Esq. ING Life Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Copy to: J. Neil McMurdie, Esq. ING Life Insurance and Annuity Company One Orange Way, C1S Windsor, Connecticut 06095 (860) 580-2824 PART I INFORMATION REQUIRED IN PROSPECTUS ING Life Insurance and Annuity Company G UARANTEED A CCOUNT (IICA) May 1, 2009 Introduction The ILIAC Guaranteed Account (the Guaranteed Account) (formerly the IICA Guaranteed Account) is a fixed interest option available during the accumulation phase of certain variable annuity contracts (the contracts) issued by ING Life Insurance and Annuity Company (ILIAC, the Company, we, us, our). Prior to January 1, 2006, contracts offering the Guaranteed Account were issued by ING Insurance Company of America (IICA). On December 31, 2005, IICA merged with and into ING Life Insurance and Annuity Company, and ING Life Insurance and Annuity Company assumed responsibility for all of IICAs obligations under the contracts, including Guaranteed Account obligations. See Other TopicsThe Company for information about the merger of IICA with and into the Company. Read this prospectus carefully before investing in the Guaranteed Account and save it for future reference. General Description The Guaranteed Account offers investors an opportunity to earn specified guaranteed rates of interest for specified periods of time, called guaranteed terms. We generally offer several guaranteed terms at any one time for those considering investing in the Guaranteed Account. The number of guaranteed terms offered may vary by state, we may not offer all guaranteed terms on all contracts, and the rates for a given guaranteed term may vary among contracts. Each guaranteed term offers a guaranteed interest rate for investments that remain in the Guaranteed Account for the duration of the specific guaranteed term. The guaranteed term establishes both the length of time for which we agree to credit a guaranteed interest rate and how long your investment must remain in the Guaranteed Account in order to receive the guaranteed interest rate. We guarantee both principal and interest if, and only if, your investment remains invested for the full guaranteed term. Charges related to the contract, such as a maintenance fee or early withdrawal charge, may still apply even if you do not withdraw until the end of a guaranteed term. Investments taken out of the Guaranteed Account prior to the end of a guaranteed term may be subject to a market value adjustment which may result in an investment gain or loss. See Market Value Adjustment (MVA). This prospectus will explain: · Guaranteed interest rates and guaranteed terms; · Contributions to the Guaranteed Account; · Types of investments available; · How rates are offered; · How there can be an investment risk, and how we calculate gain or loss; · Contract charges that can affect your account value in the Guaranteed Account; · Taking investments out of the Guaranteed Account; and · How to reinvest or withdraw at maturity. Additional Disclosure Information Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state or jurisdiction that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. The Guaranteed Account is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured by the FDIC. These contracts are not offered for sale in the State of New York. ILIAC Guaranteed Account (IICA) Our Home Office: Our Customer Service Center: ING Life Insurance and Annuity Company ING One Orange Way P.O. Box 9271 Windsor, Connecticut 06095-4774 Des Moines, Iowa 50306-9271 1-800-262-3862 1-800 531-4547 ILIAC Guaranteed Account (IICA) TABLE OF CONTENTS Page SUMMARY 1 DESCRIPTION OF THE GUARANTEED ACCOUNT 4 TRANSFERS 7 WITHDRAWALS 7 MARKET VALUE ADJUSTMENT (MVA) 8 CONTRACT CHARGES 10 OTHER TOPICS 10 INQUIRIES 15 APPENDIX I  Examples of Market Value Adjustment Calculations I-1 APPENDIX II  Examples of Market Value Adjustment Yields II-1 ILIAC Guaranteed Account (IICA) SUMMARY The Guaranteed Account is a fixed interest option that may be available during the accumulation phase of your variable annuity contract. The following is a summary of certain facts about the Guaranteed Account. In General. Amounts that you invest in the Guaranteed Account will earn a guaranteed interest rate if left in the Guaranteed Account for a specified period of time (the guaranteed term). You must invest amounts in the Guaranteed Account for the full guaranteed term in order to receive the quoted guaranteed interest rate. If you withdraw or transfer those amounts before the end of the guaranteed term, we may apply a market value adjustment, which may be positive or negative. Questions: Contacting the Company. To answer your questions, contact your sales representatives or write or call our Customer Service Center at: ING P.O. Box 9271 Des Moines, IA 50306-9271 1-800-531-4547 Deposit Periods. A deposit period is the time during which we offer a specific guaranteed interest rate if you deposit dollars for a specific guaranteed term. For a particular guaranteed interest rate and guaranteed term to apply to your account dollars, you must invest them during the deposit period in which that rate and term are offered. Guaranteed Terms. A guaranteed term is the period of time account dollars must be left in the Guaranteed Account in order to earn the guaranteed interest rate specified for that guaranteed term. We offer different guaranteed terms at different times. We may also offer more than one guaranteed term of the same duration with different guaranteed interest rates. Check with your sales representative or the Company to learn the details about the guaranteed term(s) currently offered. We reserve the right to limit the number of guaranteed terms or the availability of certain guaranteed terms. The number of guaranteed terms offered may vary by state, we may not offer all guaranteed terms on all contracts, and the rates for a given guaranteed term may vary among contracts. Guaranteed Interest Rates. We guarantee different interest rates, depending upon when account dollars are invested in the Guaranteed Account. For guaranteed terms one year or longer, we may offer different rates for specified time periods within a guaranteed term. The interest rate we guarantee is an annual effective yield; that means that the rate reflects a full years interest. We credit interest at a rate that will provide the guaranteed annual effective yield over one year. The guaranteed interest rate(s) is guaranteed for that deposit period and for the length of the guaranteed term. The guaranteed interest rates we offer will always meet or exceed the minimum interest rates agreed to in the contract. Apart from meeting the contractual minimum interest rates, we cannot guarantee any aspect of future offerings. Fees and Other Deductions. We do not make deductions from amounts in the Guaranteed Account to cover mortality and expense risks. We consider these risks when determining the credited rate. The following other types of charges may be deducted from amounts held in, withdrawn or transferred from the Guaranteed Account: · Market Value Adjustment (MVA). An MVA may be applied to amounts transferred or withdrawn prior to the end of a guaranteed term, which reflects changes in interest rates since the deposit period. The MVA may be positive or negative and therefore may increase or decrease the amount withdrawn to satisfy a transfer or withdrawal request. See Market Value Adjustment (MVA). · Tax Penalties and/or Tax Withholding. Amounts withdrawn may be subject to withholding for federal income taxes, as well as a 10% penalty tax for amounts withdrawn prior to your having attained age 59½. See Other TopicsTaxation; see also the Taxation section of the contract prospectus. ILIAC Guaranteed Account (IICA) 1 · Early Withdrawal Charge. An early withdrawal charge, which is a deferred sales charge, may apply to amounts withdrawn from the contract, in order to reimburse us for some of the sales and administrative expenses associated with the contract. See Contract Charges; see also the Fees section of the contract prospectus. · Maintenance Fee. A maintenance fee of up to $30 may be deducted, on an annual basis, pro-rata from all funding options including the Guaranteed Account. See Contract Charges; see also the Fees section of the contract prospectus. · Transfer Fees. During the accumulation phase, transfer fees of up to $10 per transfer may be deducted from amounts held in or transferred from the Guaranteed Account. See Contract Charges; see also the Fees section of the contract prospectus. · Premium Taxes. We may deduct a charge for premium taxes of up to 4.0% from amounts in the Guaranteed Account. See Contract Charges; see also the Fees section of the contract prospectus. Market Value Adjustment (MVA). If you withdraw or transfer all or a part of your account value from the Guaranteed Account before a guaranteed term is complete, an MVA may apply. The MVA reflects the change in the value of the investment due to changes in interest rates since the date of deposit. The MVA may be positive or negative depending upon interest rate activity at the time of withdrawal or transfer. An MVA will not apply to: · Amounts transferred or withdrawn at the end of a guaranteed term; · Transactions made under the maturity value transfer provision; · Transfers due to participation in the dollar cost averaging program (see Market Value Adjustment for certain restrictions); · Amounts distributed under a systematic distribution option (see Systematic Distribution Options in the contract prospectus); · Withdrawals for minimum distributions required by the Internal Revenue Code of 1986, as amended (Tax Code), and for which the early withdrawal charge is waived; and · Withdrawals due to your exercise of the right to cancel your contract. See the Right to Cancel section of the contract prospectus. MVAs applied to withdrawals or transfers from the Guaranteed Account will be calculated as an aggregate MVA, which is the sum of all MVAs applicable due to the withdrawal (see the Market Value Adjustment (MVA) section of this prospectus for an example of the calculation of the aggregate MVA). The following withdrawals will be subject to an aggregate MVA only if it is positive: · Withdrawals due to the election of a lifetime income option; and · Unless otherwise noted, payment of a guaranteed death benefit (if paid within the first six months following death). ILIAC Guaranteed Account (IICA) 2 All other withdrawals will be subject to an aggregate MVA, regardless of whether it is positive or negative, including: · Withdrawals due to the election of a nonlifetime income option; · Payment of a guaranteed death benefit due to the death of a spousal beneficiary or a joint contract holder who continued the account in his or her name after the death of the other joint contract holder; · Payment of a guaranteed death benefit more than six months after the date of death; and · Full or partial withdrawals during the accumulation phase (an MVA may not apply in certain situations, as noted above). See Description of the Guaranteed Account and Market Value Adjustment (MVA). Maturity of a Guaranteed Term. On or before the end of a guaranteed term, you may instruct us to: · Transfer the matured amount to one or more new guaranteed terms available under the current deposit period; · Transfer the matured amount to other available investment options; or · Withdraw the matured amount. Amounts withdrawn may be subject to an early withdrawal charge, a maintenance fee, tax withholding and, if you are under age 59½, tax penalties. See Contract Charges; see also the Fees and Taxation sections of the contract prospectus. When a guaranteed term ends, if we have not received instructions from you, we will automatically reinvest the maturing investment into a new guaranteed term of similar length (see Description of the Guaranteed Account Maturity of a Guaranteed Term and Maturity Value Transfer Provision). If the same guaranteed term is no longer available, the next shortest guaranteed term available in the current deposit period will be used. If no shorter guaranteed term is available, the next longest guaranteed term will be used. If you do not provide instructions concerning the maturing amount on or before the end of a guaranteed term, and this amount is automatically reinvested as noted above, the maturity value transfer provision will apply. Maturity Value Transfer Provision. This provision allows transfers or withdrawals of amounts automatically reinvested at the end of a guaranteed term without an MVA, if the transfer or withdrawal occurs during the calendar month immediately following a guaranteed term maturity date. As described in Fees and Other Deductions above, other fees, including an early withdrawal charge and a maintenance fee, may be assessed on amounts withdrawn. See Description of the Guaranteed AccountMaturity Value Transfer Provision. Transfer of Account Dollars. Generally, account dollars invested in the Guaranteed Account may be transferred among guaranteed terms offered through the Guaranteed Account and/or to other investment options offered through the contract. However: · Transfers may not be made during the deposit period in which your account dollars are invested in the Guaranteed Account or for 90 days after the close of that deposit period; and · We may apply an MVA to transfers made before the end of a guaranteed term. ILIAC Guaranteed Account (IICA) 3 Investments. Guaranteed interest rates credited during any guaranteed term do not necessarily relate to investment performance. Deposits received into the Guaranteed Account will generally be invested in federal, state and municipal obligations, corporate bonds, preferred stocks, real estate mortgages, real estate, certain other fixed income investments and cash or cash equivalents. All of our general assets are available to meet guarantees under the Guaranteed Account. Amounts allocated to the Guaranteed Account are held in a nonunitized separate account originally established under Florida law. Prior to January 1, 2006, these amounts were held in a nonunitized separate account of ING Insurance Company of America (IICA), a wholly-owned subsidiary of ours. In connection with the merger of IICA with and into the Company, this nonunitized separate account was transferred to the Company on December 31, 2005. The nonunitized separate account now operates pursuant to Connecticut law. To the extent provided for in the contract, assets of the separate account are not chargeable with liabilities arising out of any other business that we conduct. See Investments. Notification of Maturity. We will notify you at least 18 calendar days prior to the maturity of a guaranteed term. We will include information relating to the current deposit periods guaranteed interest rates and the available guaranteed terms. You may obtain information concerning available deposit periods, guaranteed interest rates and guaranteed terms by telephone (1-800-531-4547). See Description of the Guaranteed AccountGeneral and Description of the Guaranteed AccountMaturity of a Guaranteed Term. DESCRIPTION OF THE GUARANTEED ACCOUNT General The Guaranteed Account offers guaranteed interest rates for specific guaranteed terms. For a particular guaranteed interest rate and guaranteed term to apply to your account dollars, you must invest them during the deposit period in which that rate and term are offered. For guaranteed terms of one year or longer, we may offer different interest rates for specified time periods within a guaranteed term. We may also offer more than one guaranteed term of the same duration with different guaranteed interest rates. An MVA may be applied to any values withdrawn or transferred from a guaranteed term prior to the end of that guaranteed term, except for amounts transferred under the maturity value transfer provision, amounts transferred under the dollar cost averaging program, amounts withdrawn under a systematic distribution option, amounts withdrawn for minimum distributions required by the Tax Code and withdrawals due to your exercise of the right to cancel your contract. MVAs applied to withdrawals or transfers from the Guaranteed Account will be calculated as an aggregate MVA, which is the sum of all MVAs applicable due to the withdrawal (see the Market Value Adjustment (MVA) section of this prospectus for an example of the calculation of the aggregate MVA). The following withdrawals will be subject to an aggregate MVA only if it is positive: · Withdrawals due to the election of a lifetime income option; and · Unless otherwise noted, payment of a guaranteed death benefit (if paid within the first six months following death). All other withdrawals will be subject to an aggregate MVA, regardless of whether it is positive or negative, including: · Withdrawals due to the election of a nonlifetime income option; · Payment of a guaranteed death benefit due to the death of a spousal beneficiary or a joint contract holder who continued the account in his or her name after the death of the other joint contract holder; ILIAC Guaranteed Account (IICA) 4 · Payment of a guaranteed death benefit more than six months after the date of death; and · Full or partial withdrawals during the accumulation phase (an MVA may not apply in certain situations; see Market Value Adjustment (MVA)). We maintain a toll-free telephone number for those wishing to obtain information concerning available deposit periods, guaranteed interest rates and guaranteed terms. The telephone number is 1-800 531-4547. At least 18 calendar days before a guaranteed term matures we will notify you of the upcoming deposit period dates and information on the current guaranteed interest rates, guaranteed terms and projected matured guaranteed term values. Contributions to the Guaranteed Account You may invest in the guaranteed terms available in the current deposit period by allocating new payments to the Guaranteed Account or by transferring a sum from other funding options available under the contract or from other guaranteed terms of the Guaranteed Account, subject to the transfer limitations described in the contract. We may limit the number of guaranteed terms you may select. Currently, if the dollar cost averaging program is in effect in a guaranteed term and you wish to add an additional deposit to be dollar cost averaged, all amounts to be dollar cost averaged will be combined and the dollar cost averaging amount will be recalculated. This will affect the duration of amounts in the guaranteed term. Although there is currently no limit, we reserve the right to limit the total number of investment options you may select at any one time during the life of the contract. For purposes of determining any limit, each guaranteed term counts as one investment option. Although we may require a minimum payment(s) to a contract, we do not require a minimum investment for a guaranteed term. Refer to the contract prospectus. There is a $500 minimum for transfers from other funding options. Investments may not be transferred from a guaranteed term during the deposit period in which the investment is applied or during the first 90 days after the close of the deposit period. This restriction does not apply to amounts transferred or withdrawn under the maturity value transfer provision, to amounts transferred under the dollar cost averaging program or, in some situations, withdrawn because you discontinued the dollar cost averaging program or to amounts distributed under a systematic distribution option. See Maturity Value Transfer Provision and Transfers. Deposit Period The deposit period is the period of time during which you may direct investments to a particular guaranteed term(s) and receive a stipulated guaranteed interest rate(s). Each deposit period may be a month, a calendar quarter or any other period of time we specify. Guaranteed Terms A guaranteed term is the time we specify during which we credit the guaranteed interest rate. We offer guaranteed terms at our discretion for various periods ranging up to and including ten years. We may limit the number of guaranteed terms you may select and may require enrollment in the dollar cost averaging program. Guaranteed Interest Rates Guaranteed interest rates are the rates that we guarantee will be credited on amounts applied during a deposit period for a specific guaranteed term. We may offer different guaranteed interest rates on guaranteed terms of the same duration. Guaranteed interest rates are annual effective yields, reflecting a full years interest. We credit interest at a rate that will provide the guaranteed annual effective yield over one year. Guaranteed interest rates are credited according to the length of the guaranteed term as follows: Guaranteed Terms of One Year or Less. The guaranteed interest rate is credited from the date of deposit to the last day of the guaranteed term. ILIAC Guaranteed Account (IICA) 5 Guaranteed Terms of Greater than One Year. Several different guaranteed interest rates may be applicable during a guaranteed term of more than one year. The initial guaranteed interest rate is credited from the date of deposit to the end of a specified period within the guaranteed term. We may credit several different guaranteed interest rates for subsequent specific periods of time within the guaranteed term. For example, for a five-year guaranteed term we may guarantee 7% for the first year, 6.75% for the next two years and 6.5% for the remaining two years. We reserve the right, however, to apply one guaranteed interest rate for an entire guaranteed term. We will not guarantee or credit a guaranteed interest rate below the minimum rate specified in the contract, nor will we credit interest at a rate above the guaranteed interest rate we announce prior to the start of a deposit period. Our guaranteed interest rates are influenced by, but do not necessarily correspond to, interest rates available on fixed income investments we may buy using deposits directed to the Guaranteed Account (see Other Topics Investments). We consider other factors when determining guaranteed interest rates including regulatory and tax requirements, sales commissions and administrative expenses borne by the Company, general economic trends and competitive factors. We make the final determination regarding guaranteed interest rates. We cannot predict the level of future guaranteed interest rates. Maturity of a Guaranteed Term. At least 18 calendar days prior to the maturity of a guaranteed term we will notify you of the upcoming deposit period, the projected value of the amount maturing at the end of the guaranteed term and the guaranteed interest rate(s) and guaranteed term(s) available for the current deposit period. When a guaranteed term matures, the amounts in any maturing guaranteed term may be: · Transferred to a new guaranteed term(s), if available under the contract; · Transferred to any of the allowable investment options available under the contract; or · Withdrawn from the contract. We do not apply an MVA to amounts transferred or withdrawn from a guaranteed term on the date the guaranteed term matures. Amounts withdrawn, however, may be subject to an early withdrawal charge, a maintenance fee, taxation and, if the contract holder is under age 59½, tax penalties. If we have not received direction from you by the maturity date of a guaranteed term, we will automatically transfer the matured term value to a new guaranteed term of similar length. If the same guaranteed term is no longer available, the next shortest guaranteed term available in the current deposit period will be used. If no shorter guaranteed term is available, the next longest guaranteed term will be used. Under the Guaranteed Account, each guaranteed term is counted as one funding option. If a guaranteed term matures, and is renewed for the same term, it will not count as an additional investment option for purposes of any limitation on the number of investment options. You will receive a confirmation statement, plus information on the new guaranteed rate(s) and guaranteed term. Maturity Value Transfer Provision If we automatically reinvest the proceeds from a matured guaranteed term, you may transfer or withdraw from the Guaranteed Account the amount that was reinvested without an MVA. An early withdrawal charge and maintenance fee may apply to withdrawals. If the full amount reinvested is transferred or withdrawn, we will include interest credited to the date of the transfer or withdrawal. This provision is only available until the last business day of the month following the maturity date of the prior guaranteed term. This provision only applies to the first transfer or withdrawal request received from the contract holder with respect to a particular matured guaranteed term value, regardless of the amount involved in the transaction. ILIAC Guaranteed Account (IICA) 6 TRANSFERS We allow you to transfer all or a portion of your account value to the Guaranteed Account or to other investment options under the contract. We do not allow transfers from any guaranteed term to any other guaranteed term or investment option during the deposit period for that guaranteed term or for 90 days following the close of that deposit period. The 90-day wait does not apply to: · Amounts transferred on the maturity date or under the maturity value transfer provision; · Amounts transferred from the Guaranteed Account before the maturity date due to the election of an income phase payment option; · Amounts distributed under a systematic distribution option; or · Amounts transferred from an available guaranteed term in connection with the dollar cost averaging program. Transfers after the 90-day period are permitted from a guaranteed term(s) to another guaranteed term(s) available during a deposit period or to other available investment options. We will apply an MVA to transfers made before the end of a guaranteed term. Transfers within one calendar month of a terms maturity date are not counted as one of the 12 free transfers of accumulated values in the account. When the contract holder requests the transfer of a specific dollar amount, we account for any applicable MVA in determining the amount to be withdrawn from a guaranteed term(s) to fulfill the request. Therefore, the amount we actually withdraw from the guaranteed term(s) may be more or less than the requested dollar amount (see Appendix I for an example). For more information on transfers, see the contract prospectus. WITHDRAWALS The contract allows for full or partial withdrawals from the Guaranteed Account at any time during the accumulation phase. To make a full or partial withdrawal, a request form (available from us) must be properly completed and submitted to our Customer Service Center (or other designated office as provided in the contract). Partial withdrawals are made pro-rata from each guaranteed term group. From each guaranteed term group, we will first withdraw funds from the oldest deposit period, then from the next oldest and so on. We may apply an MVA to withdrawals made prior to the end of a guaranteed term, except for withdrawals made under the maturity value transfer provision (see Market Value Adjustment (MVA)). We may deduct an early withdrawal charge and maintenance fee. The early withdrawal charge is a deferred sales charge which may be deducted upon withdrawal to reimburse us for some of the sales and administrative expenses associated with the contract. A maintenance fee, up to $30, may be deducted pro-rata from each of the funding options, including the Guaranteed Account. Refer to the contract prospectus for a description of these charges. When a request for a partial withdrawal of a specific dollar amount is made, we will include the MVA in determining the amount to be withdrawn from the guaranteed term(s) to fulfill the request. Therefore, the amount we actually take from the guaranteed term(s) may be more or less than the dollar amount requested. See Appendix I for an example. Deferral of Payments Under certain emergency conditions, we may defer payment of a Guaranteed Account withdrawal for up to six months. Refer to the contract prospectus for more details. ILIAC Guaranteed Account (IICA) 7 Reinstatement Privilege You may elect to reinstate all or a portion of a full withdrawal during the 30 days following such a withdrawal. We must receive amounts for reinstatement within 60 days of the withdrawal. We will apply reinstated amounts to the current deposit period. This means that the guaranteed annual interest rate and guaranteed terms available on the date of reinstatement will apply. Amounts are reinstated in the same proportion as prior to the full withdrawal. We will not credit your account for market value adjustments that we deducted at the time of withdrawal or refund any taxes that were withheld. Refer to the contract prospectus for further details. MARKET VALUE ADJUSTMENT (MVA) Aggregate MVA  The total of all MVAs applied due to a transfer or withdrawal. Calculation of the Aggregate MVA  In order to satisfy a transfer or withdrawal, amounts may be withdrawn from more than one guaranteed term, with more than one guaranteed interest rate. In order to determine the MVA applicable to such a transfer or withdrawal, the MVAs applicable to each guaranteed term will be added together, in order to determine the aggregate MVA. Example: $1,000 withdrawal, two guaranteed terms, MVA1 $10, MVA2 $30 $10 + $30 $20. Aggregate MVA $20. Example: $1,000 withdrawal, two guaranteed terms, MVA1 $30, MVA2 $10 $30 + $10 $20. Aggregate MVA $20. We apply an MVA to amounts transferred or withdrawn from the Guaranteed Account prior to the end of a guaranteed term. To accommodate early withdrawals or transfers, we may need to liquidate certain assets or use cash that could otherwise be invested at current interest rates. When we sell assets prematurely we could realize a profit or loss depending upon market conditions. The MVA reflects changes in interest rates since the deposit period. When interest rates increase after the deposit period, the value of the investment decreases and the MVA amount may be negative. Conversely, when interest rates decrease after the deposit period, the value of the investment increases and the MVA amount may be positive. Therefore, the application of an MVA may increase or decrease the amount withdrawn from a guaranteed term to satisfy a withdrawal or transfer request. An MVA will not apply to: · Amounts transferred or withdrawn at the end of a guaranteed term; · Transactions made under the maturity value transfer provision; · Transfers due to participation in the dollar cost averaging program*; * If you discontinue the dollar cost averaging program and transfer the amounts in it, subject to the Companys terms and conditions governing guaranteed terms, to another guaranteed term, an MVA will apply. ILIAC Guaranteed Account (IICA) 8 · Amounts distributed under a systematic distribution optionsee Systematic Distribution Options in the contract prospectus; · Withdrawals for minimum distributions required by the Tax Code and for which the early withdrawal charge is waived; and · Withdrawals due to your exercise of the right to cancel your contract. See the Right to Cancel section of the contract prospectus. MVAs applied to withdrawals or transfers from the Guaranteed Account will be calculated as an aggregate MVA, which is the sum of all MVAs applicable due to the withdrawal (see the previous page for an example of the calculation of the aggregate MVA). The following withdrawals will be subject to an aggregate MVA only if it is positive: · Withdrawals due to the election of a lifetime income option; and · Unless otherwise noted, payment of a guaranteed death benefit (if paid within the first six months following death). All other withdrawals will be subject to an aggregate MVA, regardless of whether it is positive or negative, including: · Withdrawals due to the election of a nonlifetime income option; · Payment of a guaranteed death benefit due to the death of a spousal beneficiary or a joint contract holder who continued the account in his or her name after the death of the other joint contract holder; · Payment of a guaranteed death benefit more than six months after the date of death; and · Full or partial withdrawals during the accumulation phase (an MVA may not apply in certain situations, as noted above). Calculation of the MVA The amount of the MVA depends upon the relationship between: · The deposit period yield of U.S. Treasury Notes that will mature in the last quarter of the guaranteed term; and · The current yield of such U. S. Treasury Notes at the time of withdrawal. If the current yield is less than the deposit period yield, the MVA will decrease the amount withdrawn from a guaranteed term to satisfy a transfer or withdrawal request (the MVA will be positive). If the current yield is greater than the deposit period yield, the MVA will increase the amount withdrawn from a guaranteed term (the MVA will be negative or detrimental to the investor). Deposit Period Yield We determine the deposit period yield used in the MVA calculation by considering interest rates prevailing during the deposit period of the guaranteed term from which the transfer or withdrawal will be made. First, we identify the Treasury Notes that mature in the last three months of the guaranteed term. Then, we determine their yield-to- maturity percentages for the last business day of each week in the deposit period. We then average the resulting percentages to determine the deposit period yield. Treasury Note information may be found each business day in publications such as the Wall Street Journal, which publishes the yield-to-maturity percentages for all Treasury Notes as of the preceding business day. ILIAC Guaranteed Account (IICA) 9 Current Yield We use the same Treasury Notes identified for the deposit period yield to determine the current yieldTreasury Notes that mature in the last three months of the guaranteed term. However, we use the yield-to-maturity percentages for the last business day of the week preceding the withdrawal and average those percentages to get the current yield. MVA Formula The mathematical formula used to determine the MVA is: { 1+i } X/365 1+j where i is the deposit period yield; j is the current yield; and x is the number of days remaining (computed from Wednesday of the week of withdrawal) in the guaranteed term. (For examples of how we calculate MVA, refer to Appendix I.) We make an adjustment in the formula of the MVA to reflect the period of time remaining in the guaranteed term from the Wednesday of the week of a withdrawal. CONTRACT CHARGES Certain charges may be deducted directly or indirectly from the funding options available under the contract, including the Guaranteed Account. The contract may have a maintenance fee of up to $30 that we will deduct, on an annual basis, pro-rata from all funding options including the Guaranteed Account. We may also deduct a maintenance fee upon full withdrawal of a contract. The contract may have an early withdrawal charge that we will deduct, if applicable, upon a full or partial withdrawal from the contract. If the withdrawal occurs prior to the maturity of a guaranteed term, both the early withdrawal charge and an MVA may be assessed. We do not deduct mortality and expense risk charges and other asset-based charges that may apply to variable funding options from the Guaranteed Account. These charges are only applicable to the variable funding options. We may deduct a charge for premium taxes of up to 4.0% from amounts in the Guaranteed Account. During the accumulation phase, transfer fees of up to $10 per transfer may be deducted from amounts held in or transferred from the Guaranteed Account. Refer to the contract prospectus for details on contract deductions. OTHER TOPICS The Company ILIAC is a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly-owned subsidiary of ING Groep N.V., (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, ILIACs operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, ILIAC was known as Aetna Life Insurance and Annuity Company. Although we are a subsidiary of ING, ING is not responsible for the obligations ILIAC Guaranteed Account (IICA) 10 under the contract. The obligations under the contract are solely the responsibility of ILIAC. Prior to January 1, 2006, contracts offering the Guaranteed Account were issued by ING Insurance Company of America (IICA), a wholly owned subsidiary. IICA was a life insurance company organized under the insurance laws of the State of Connecticut in 1990 and redomesticated under the insurance laws of the State of Florida on January 5, 2000. Prior to January 1, 2002, IICA was known as Aetna Insurance Company of America. Effective December 31, 2005, IICA merged with and into ILIAC, and ILIAC assumed responsibility for IICAs obligations under the contracts. We are engaged in the business of selling life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended. ILIAC Guaranteed Account (IICA) 11 Action has been or may be taken by regulators with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S.-based operations, including the Company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self-regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S.-based operations, including the Company. Income Phase The Guaranteed Account may not be used as a funding option during the income phase. Amounts invested in guaranteed terms must be transferred to one or more of the options available to fund income payments before income payments can begin. An aggregate MVA, as previously described, may be applied to amounts transferred to fund income payments before the end of a guaranteed term. Amounts used to fund lifetime income payments will receive either a positive aggregate MVA or none at all; however, amounts transferred to fund a nonlifetime income payment option may receive either a positive or negative aggregate MVA. Refer to the contract prospectus for a discussion of the income phase. Investments Amounts applied to the Guaranteed Account will be deposited to a nonunitized separate account operating pursuant to Connecticut law. A nonunitized separate account is a separate account in which the contract holder does not participate in the performance of the assets through unit values or any other interest. Prior to January 1, 2006, amounts applied to the Guaranteed Account were held in a nonunitized separate account of ING Insurance Company of America (IICA), a wholly owned subsidiary of the Company. In connection with the merger of IICA with and into the Company, this nonunitized separate account was transferred to the Company on December 31, 2005. Contract holders allocating funds to the nonunitized separate account do not receive a unit value of ownership of assets accounted for in this separate account. The risk of investment gain or loss is borne entirely by the Company. All Company obligations due to allocations to the nonunitized separate account are contractual guarantees of the Company and are accounted for in the separate account. All of the general assets of the Company are available to meet our contractual guarantees. To the extent provided for in the applicable contract, the assets of the nonunitized separate account are not chargeable with liabilities resulting from any other business of the Company. Income, gains and losses of the separate account are credited to or charged against the separate account without regard to other income, gains or losses of the Company. Types of Investments. We intend to invest primarily in investment-grade fixed income securities including: · Securities issued by the United States Government; · Issues of United States Government agencies or instrumentalities (these issues may or may not be guaranteed by the United States Government); · Debt securities which have an investment grade, at the time of purchase, within the four highest grades assigned by Moodys Investors Services, Inc. (Aaa, Aa, A or Baa), Standard & Poors Corporation (AAA, AA, A or BBB) or any other nationally recognized rating service; ILIAC Guaranteed Account (IICA) 12 · Other debt instruments, including those issued or guaranteed by banks or bank holding companies, and of corporations, which although not rated by Moodys, Standard & Poors or other nationally recognized rating services, are deemed by the Companys management to have an investment quality comparable to securities which may be purchased as stated above; or · Commercial paper, cash or cash equivalents and other short-term investments having a maturity of less than one year which are considered by the Companys management to have investment quality comparable to securities which may be purchased as stated above. We may invest in futures and options. We purchase financial futures, related options and options on securities solely for non-speculative hedging purposes. Should securities prices be expected to decline, we may sell a futures contract or purchase a put option on futures or securities to protect the value of securities held in or to be sold for the nonunitized separate account. Similarly, if securities prices are expected to rise, we may purchase a futures contract or a call option against anticipated positive cash flow or may purchase options on securities. We are not obligated to invest the assets attributable to the contract according to any particular strategy, except as required by state insurance laws. The guaranteed interest rates established by the Company may not necessarily relate to the performance of the nonunitized separate account. Taxation You should seek advice from your tax adviser as to the application of federal (and where applicable, state and local) tax laws to amounts paid to or distributed under the contract. Refer to the contract prospectus for further discussion of tax considerations. Taxation of the Company. We are taxed as a life insurance company under the Internal Revenue Code. We own all assets supporting the contract obligations. Any income earned on such assets is considered income to the Company. We do not intend to make any provision or impose a charge under the contracts with respect to any tax liability of the Company other than state premium taxes. Taxation of Payments and Distributions. For information concerning the tax treatment of payments to and distributions from the contract, please refer to the contract prospectus. Legal Matters The Companys organization and authority, and the legality and validity of the guaranteed terms and the Guaranteed Account, have been passed on by the Companys legal department. Experts The consolidated financial statements of the Company appearing in the Companys Annual Report (Form 10-K) for the year ended December 31, 2008 (including schedules appearing therein), have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon included therein, and are included and incorporated herein by reference. Such consolidated financial statements are included and incorporated herein by reference in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. Legal Proceedings The Company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the Company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the Companys operations or financial position. ILIAC Guaranteed Account (IICA) 13 ING Financial Advisers, LLC, the principal underwriter and distributor of the contract, is a party to threatened or pending lawsuits/arbitration that generally arise from the normal conduct of business. Some of these suits may seek class action suits and sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. ING Financial Advisers, LLC is not involved in any legal proceeding which, in the opinion of management, is likely to have material adverse effect on its ability to distribute the contract. Further Information This prospectus does not contain all of the information contained in the registration statement of which this prospectus is a part. Portions of the registration statement have been omitted from this prospectus as allowed by the Securities and Exchange Commission (SEC). You may obtain the omitted information from the offices of the SEC, as described below. We are required by the Securities Exchange Act of 1934 to file periodic reports and other information with the SEC. You may inspect or copy information concerning the Company at the Public Reference Room of the SEC at: Securities and Exchange Commission SEC Public Reference Branch treet, N.E., Room 1580 Washington, DC 20549 You may also obtain copies of these materials at prescribed rates from the Public Reference Room of the above office. You may obtain information on the operation of the Public Reference Room by calling the SEC at either 1-800 SEC-0330 or 1-202-551-8090. You may also find more information about the Company by visiting the Companys homepage on the internet at www.ingretirementplans.com. A copy of the Companys annual report on Form 10-K accompanies this prospectus. We refer to Form 10-K for a description of the Company and its business, including financial statements. We intend to send contract holders annual account statements and other such legally-required reports. We do not anticipate such reports will include periodic financial statements or information concerning the Company. You can find this prospectus and other information the Company files electronically with the SEC on the SECs web site at http://www.sec.gov. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-130833. Incorporation of Certain Documents by Reference We have incorporated by reference the Companys latest Annual Report on Form 10-K, as filed with the SEC and in accordance with the Securities and Exchange Act of 1934. Form 10-K contains additional information about the Company including financial statements for the latest fiscal year. As of the date of this prospectus, we were not required to file any other reports pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act since the end of the fiscal year covered by that Form 10-K. The registration statement for this prospectus incorporates some documents by reference. We will provide a free copy of any such documents upon the written or oral request of anyone who has received this prospectus. We will not include exhibits to those documents unless they are specifically incorporated by reference into the document. Direct requests to: ING Customer Service Center P.O. Box 9271 Des Moines, IA 50306-9271 1-800-531-4547 You also may access these documents, including the Companys latest Annual Report on Form 10-K through the SECs Public Reference Room or web site http://www.sec.gov. ILIAC Guaranteed Account (IICA) 14 INQUIRIES You may contact us directly by writing or calling us at the address or phone number shown above. ILIAC Guaranteed Account (IICA) 15 APPENDIX I Examples of Market Value Adjustment Calculations The following are examples of market value adjustment (MVA) calculations using several hypothetical deposit period yields and current yields. These examples do not include the effect of any early withdrawal charge or other fees or deductions that may be assessed under the contract upon withdrawal. EXAMPLE I Assumptions: Assumptions: i, the deposit period yield, is 4% i, the deposit period yield, is 5% j, the current yield, is 6% j, the current yield, is 6% x, the number of days remaining (computed from x, the number of days remaining (computed from Wednesday of the week of withdrawal) in the guaranteed Wednesday of the week of withdrawal) in the guaranteed term, is 927. term, is 927. x x { (1+i) } { (1+i ) } MVA (1+j) MVA (1+j) 927 927 { (1.04) } { (1.05) } (1.06) (1.06) .9528 .9762 In this example, the deposit period yield of 4% is less than In this example, the deposit period yield of 5% is less than the current yield of 6%; therefore, the MVA is less than the current yield of 6%; therefore, the MVA is less than one. The amount withdrawn from the guaranteed term is one. The amount withdrawn from the guaranteed term is multiplied by this MVA. multiplied by this MVA. If a withdrawal or transfer of a specific dollar amount is If a withdrawal or transfer of a specific dollar amount is requested, the amount withdrawn from a guaranteed term requested, the amount withdrawn from a guaranteed term will be increased to compensate for the negative MVA will be increased to compensate for the negative MVA amount. For example, a withdrawal request to receive a amount. For example, a withdrawal request to receive a check for $2,000 would result in a $2,099.08 withdrawal check for $2,000 would result in a $2,048.76 withdrawal from the guaranteed term. from the guaranteed term. ILIAC Guaranteed Account (IICA) I-1 EXAMPLE II Assumptions: Assumptions: i, the deposit period yield, is 6% i, the deposit period yield, is 5% j, the current yield, is 4% j, the current yield, is 4% x, the number of days remaining (computed from x, the number of days remaining (computed from Wednesday of the week of withdrawal) in the guaranteed Wednesday of the week of withdrawal) in the guaranteed term, is 927. term, is 927. x x { (1+i) } { (1+ i) } MVA (1+j) MVA (1+j) 927 927 { (1.06) } { 5) } (1.04) (1.04) 1.0496 1.0246 In this example, the deposit period yield of 6% is greater In this example, the deposit period yield of 5% is greater than the current yield of 4%; therefore, the MVA is greater than the current yield of 4%; therefore, the MVA is greater than one. The amount withdrawn from the guaranteed than one. The amount withdrawn from the guaranteed term is multiplied by this MVA. term is multiplied by this MVA. If a withdrawal or transfer of a specific dollar amount is If a withdrawal or transfer of a specific dollar amount is requested, the amount withdrawn from a guaranteed term requested, the amount withdrawn from a guaranteed term will be decreased to compensate for the positive MVA will be decreased to compensate for the positive MVA amount. For example, a withdrawal request to receive a amount. For example, a withdrawal request to receive a check for $2,000 would result in a $1,905.49 withdrawal check for $2,000 would result in a $1,951.98 withdrawal from the guaranteed term. from the guaranteed term. ILIAC Guaranteed Account (IICA) I-2 APPENDIX II Examples of Market Value Adjustment Yields The following hypothetical examples show the MVA based upon a given current yield at various times remaining in the guaranteed term. Table A illustrates the application of the MVA based upon a deposit period yield of 6%; Table B illustrates the application of the MVA based upon a deposit period yield of 5%. The MVA will have either a positive or negative influence on the amount withdrawn from or remaining in a guaranteed term. Also, the amount of the MVA generally decreases as the end of the guaranteed term approaches. TABLE A: Deposit Period Yield of 6% Change in Deposit Current Period Time Remaining to Yield Yield Maturity of Guaranteed Term 8 Years 6 Years 4 Years 2 Years 1 Year 3 Months 9% 3% -20.0% -15.4% -10.6% -5.4% -2.8% -0.7% 8% 2% -13.9 -10.6 -7.2 -3.7 -1.9 -0.5 7% 1% -7.2 -5.5 -3.7 -1.9 -0.9 -0.2 6% 0% 0.0 0.0 0.0 0.0 0.0 0.0 4% -2% 16.5 12.1 7.9 3.9 1.9 0.5 3% -3% 25.8 18.8 12.2 5.9 2.9 0.7 2% -4% 36.0 26.0 16.6 8.0 3.9 1.0 1% -5% 47.2 33.6 21.3 10.1 5.0 1.2 TABLE B: Deposit Period Yield of 5% Change in Deposit Current Period Yield Time Remaining to Yield Maturity of Guaranteed Term 8 Years 6 Years 4 Years 2 Years 1 Year 3 Months 9% +4% -25.9% -20.1% -13.9% -7.2% -3.7% -0.9% 8% +3% -20.2 -15.6 -10.7 -5.5 -2.8 -0.7 7% +2% -14.0 -10.7 -7.3 -3.7 -1.9 -0.5 6% +1% -7.3 -5.5 -3.7 -1.9 -0.9 -0.2 4% -1% 8.0 5.9 3.9 1.9 1.0 0.2 3% -2% 16.6 12.2 8.0 3.9 1.9 0.5 2% -3% 26.1 19.0 12.3 6.0 2.9 0.7 1% -4% 36.4 26.2 16.8 8.1 4.0 1.0 ILIAC Guaranteed Account (IICA) II-1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Commission File Number:333-150147, 333-133157, 333-133158, 333-130833, 333-130827 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) One Orange Way
